Case 7:19-mc-01622 Document 1-2 Filed on 08/29/19 in TXSD Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

MELISSA KASHANCHI
Plaintiff,

VS. Case No.

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY,

Defendant,

RONALD D. HONIG (00790191)
Attorney for Plaintiff

9400 N. Central Expwy., Suite 1205
Dallas, TX 75231

(214) 368-0777

 

COMPLAINT

NOW COMES MELISSA KASHANCHI, the Plaintiff herein, by and through her

attorney, RONALD D. HONIG, and for this Complaint against the Defendant herein shows

unto this Honorable Court the following:

1. The Jurisdiction of this Court is sought under the provisions of Title 42 Sections

1383(c)(3) and 205 (g), United States Code (42 U.S.C.A. Sec. 1383© (3) and 405 (g)), and

constitutes an appeal from the decision of the Administrative Law Judge of the Social

Security Administration, holding that Plaintiff is not prevented from engaging in any

substantial gainful activity for any continuous period which lasted or could be expected to

last for at least twelve months, and that Plaintiff was not under a "Disability" as defined by

the Social Security Act, as amended.
Case 7:19-mc-01622 Document 1-2 Filed on 08/29/19 in TXSD Page 2 of 3

2. This action is commenced within the appropriate time period set forth in the
Notice of Appeals Council Action dated July 10, 2019.

3. Plaintiff avers that she has exhausted all of the administrative remedies prior to
the filing of this appeal.

4. Plaintiff's denial of request to the office of the Appeals Council, Social Security
Administration, was styled: In the Case of MELISSA KASHANCHI’S claim for a period of
disability, disability insurance benefits and Supplemental Security Income.

5. That this Action is instituted in the U. S. District Court for the District in which
Plaintiff resides.’ Plaintiff resides in Alton, TX 78573.

6. That the Defendant is the duly appointed Commissioner of Social Security of the
United States of America.

7. That'the conclusions and findings of fact of the Administrators were not
supported by substantial evidence and were contrary to the law.

8. That the medical evidence was not properly considered by the Commissioner
and insufficient vocational evidence was presented to sustain the Commissioner's burden
of proof, and as such, the Commissioner's decision is not supported by substantial
evidence.

9. Plaintiff is entitled to relief under the Social Security Act and Regulations due to

a combination of impairments.
Case 7:19-mc-01622 Document 1-2 Filed on 08/29/19 in TXSD Page 3 of 3

WHEREFORE, your Plaintiff prays that this Honorable Court modify the findings of
the Administration herein and find that the Plaintiff is entitled to a period of disability and

disability insurance benefits under the provisions of the Social Security Act, as amended.

Respectfully submitted,

s/ Ronald D. Honig

RONALD D. HONIG (00790191)
Attorney for Plaintiff

Law Office of Ronald D. Honig
9400 N. Central Expwy., Suite 1205
Dallas, TX 75231

(214) 368-0777

(214) 368-0776 fax

E-mail: ron@honiglaw.com

DATED: August 29, 2019
